Citation Nr: 0800161	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-35 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post-stint placement, claimed as heart 
attack.


REPRESENTATION

Appellant represented by:     Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from July 1986 to April 1987 
and from January 1991 to May 1991.  Thereafter he was a 
member of the U.S. Army Reserve (USAR), during which he had 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (IADUCTRA), until his discharge in August 
2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Roanoke, 
Virginia.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
veteran had coronary artery disease while on active duty, 
against finding that coronary artery disease was compensably 
disabling within a year of separation from active duty, 
against finding that coronary artery disease was initially 
diagnosed during a period of ACDUTRA or IADUTRA, and against 
finding that pre-existing coronary artery disease permanently 
increased inseverity during a tour of ACDUTRA or IACDUTRA..


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated 
during ACDUTRA or IACDUTRA, it was not incurred or aggravated 
during the appellant's active duty service, and it may not be 
presumed to have been so incurred during any term of active 
duty.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.1(k), 
3.6(a),(c)(3), 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
December 2003 and February 2004 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
veteran in obtaining identified and available evidence needed 
to substantiate a claim, as warranted by law, affording VA 
examinations, and informed the veteran of the need to submit 
all pertinent evidence in his possession.  While the veteran 
may not have received full notice prior to the initial 
decision, after notice was provided he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated, as shown in the 
Statement of the Case.  The veteran was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.

The RO's failure to provide the appellant notice of how 
disability ratings and effective dates are determined is not 
prejudicial in light of the decision reached below.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Governing Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Coronary artery disease will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from active duty.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Active military service includes active duty, any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of IACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 U.S.C.A. § 
1106; 38 C.F.R. § 3.6(a).  Service connection on a 
presumptive basis is not available where the only service 
performed is ACDUTRA or IACDUTRA.  Biggins v. Derwinski, 1 
Vet. App. 474, 476-78 (1991).

Analysis

In August 2003, the veteran submitted his claim following his 
April 2002 admission for treatment for chest pain, which 
occurred during an ACDUCTRA tour.  He asserts that the event, 
and his heart disorder are causally related to his ACDUTRA.  
The competent evidence, however, preponderates against the 
claim.

Service records note the veteran served two tours of active 
service.  He indicated on his July 1985 Report Of Medical 
History for his examination for enlistment that he had a 
prior history of heart trouble.  The examiner noted that the 
veteran was told five years earlier by a local doctor that he 
had a heart murmur.  The veteran, however, he denied any 
history of chest pain, palpitations, shortness of breath, or 
high blood pressure.  The July 1985 Report Of Examination For 
Enlistment notes the examiner assessed the veteran's heart as 
normal, and that he was fit for active service.

Service medical records for July 1986 to April 1987 are 
negative for any entries related to complaints, findings, or 
treatment for any heart-related symptoms.  On the March 1987 
Report Of Medical History, prior to his separation from his 
initial tour of active service, the veteran denied any prior 
hear-related trouble and denied that he was taking any 
medication.  The March 1987 Report Of Medical Examination For 
Separation notes the examiner assessed the veteran's heart as 
normal and that he was physically fit for separation.  His 
blood pressure reading was 120/70.  There is no evidence of 
any heart-related problems or treatment within one year of 
the veteran's initial tour of active duty service.

The veteran denied any pertinent history of any prior medical 
problems on his January 1991 Report Of Medical History.  No 
accompanying Report Of Examination is of record for January 
1991.  Service medical records for the 1991 tour of active 
duty active service are negative for any entries related to 
complaints, findings, or treatment for any heart-related 
symptoms.  His March 1991 Report Of Medical History for his 
examination at separation is identical to the prior one of 
January 1991.  The March 1991 Report Of Medical Examination 
For Separation notes the examiner assessed the veteran's 
heart as normal and that he was physically fit for 
separation.  There is no evidence of any heart-related 
problems or treatment within one year of the veteran's 1991 
tour of active duty service.

The earliest documented instance that the veteran may have 
manifested a heart disorder dates from 1996.  Although the 
veteran denied any prior history of heart problems in his May 
1996 Report Of Medical History For his quadrennial reserve 
physical examination, the examiner noted the appellant's 
admission to an episode of chest pain, and he suggested 
clinical correlation with an electrocardiogram.  The examiner 
did not note the approximate date the chest pain occurred.  A 
May 1996 electrocardiogram recorded sinus bradycardia, ST 
elevation, consider early repolarization, and non-specific ST 
and T Wave abnormality.  The interpreting examiner, however, 
noted the changes as normal, that the veteran was left-
ventricular-hypertrophy negative, and that the "other 
findings" were early repolarization.  In light of the 
findings, the May 1996 Report Of The Quadrennial Medical 
Examination notes the veteran's heart was assessed as normal, 
and the only noted comments were that he was overweight and 
he needed a body fat assessment.

While there are no treatment records in the claims file 
related to the document, a February 1999 permanent Physical 
Profile notes a stress test was positive for coronary artery 
disease and angina after running.  He was exempted from 
prolonged running and mandatory physical training.  The 
profile noted that he needed a work-up by a cardiologist, and 
he was to exercise at his own pace.  There are no medical 
records on file to indicate the veteran obtained a cardiology 
work-up after that IADUTRA tour.  A September 2000 permanent 
Physical Profile notes he was status post-myocardial 
infarction (heart attack), and that he was high risk.

Interestingly, while an electrocardiogram does show evidence 
of left ventricular hypertrophy, and a recommendation that a 
diagnosis of inferior ischemia be considered, the available 
medical records do not confirm that the appellant suffered a 
myocardial infarction.  Assuming, however, that the appellant 
has suffered a heart attack, the available evidence clearly 
preponderates against finding that he suffered a heart attack 
either on active duty, or while serving in either an active 
duty or inactive duty for training capacity.  

The veteran presented to Dr. Nwogu in September 2001.  He 
noted the veteran's denial of any history of hypertension, 
diabetes, or hyperlipidemia, but that he had a strong family 
history of premature coronary artery disease.  The veteran 
told him that he was treated for precordial chest pain that 
radiated to the left arm two weeks earlier at a Richmond, 
Virginia, emergency room, but he signed out against medical 
advice.  Dr. Nwogu noted a chest pain episode two years 
earlier, and that the veteran reported having undergone a 
stress test that was normal.  An electrocardiogram showed 
normal sinus rhythm and non-specific ST, T wave changes.  
Following his interview and examination of the veteran, Dr. 
Nwogu rendered an initial assessment of angina pectoris and 
ordered diagnostic tests.

Dr. Nwogu's record of the veteran's follow-up two weeks later 
note the electrocardiogram findings, and that a stress 
cardiolite was negative for ischemia.  The veteran, 
however, reported that he had chest pain which was relieved 
by nitroglycerine.  In light of the veteran's continued 
symptoms and his strong family history of premature of 
coronary artery disease, Dr. Nwogu scheduled a 
catherization.  If that procedure was in fact conducted, the 
report of the results are not of record.  The record falls 
silent until the veteran's April 2002 episode and 
hospitalization.

The April 2002 reserve emergency room entry in the service 
medical records notes the veteran's report he had experienced 
chest pain in November 2001, that he was treated at a 
Richmond, Virginia  emergency room in January 2002, told he 
and angina, and treated with nitroglycerin.  During a 
February 2002 coronary artery catherization, he underwent a 
two artery balloon angioplasty.  He denied radiation of his 
chest pain.  He was transferred to a local hospital for 
treatment.  The diagnosis was unstable angina.

The Mary Immaculate Hospital, Newport News, Virginia, 
admitting records note an initial impression of chest pain of 
undetermined etiology, arteriosclerotic cardiovascular 
disease characterized by coronary artery disease, status 
post-remote angioplasty.  The veteran told the examiner that 
he underwent an angioplasty "last year" and that a November 
2001 thallium scan was normal.  Chest X-ray showed no acute 
cardiac or pulmonary process.  The April 2002 Mary Immaculate 
discharge summary notes the veteran's evaluation, including 
electrocardiogram and enzymes, were all negative, and that 
the consulting cardiologist concurred that it was safe to 
discharge him for follow-up with his own physician.  The 
diagnoses remained unchanged.

The 2002 records of Mary Immaculate Hospital are the last 
significant records to be added to the claims file.  The 
other entities contacted by the RO provided negative 
replies.  
 
The March 2004 VA examination report noted the veteran's 
history that he had suffered a heart attack in April 2002 
while on manuevers.   The examiner noted the veteran's chest 
X-ray was normal, and the electrocardiogram showed normal 
sinus rhythm, sinus arrhythmia, and minimal voltage criteria 
for left ventricular hypertrophy, which might be a normal 
variant.  The examiner noted the electrocardiogram was 
borderline when compared with the one of May 2001.  The 
examiner diagnosed coronary artery disease, and suggested 
review of Dr. Nwogu's and a Dr. Longest's records.

Following receipt of the examination report, an October 2004 
VA letter asked the veteran to send a completed release (VA 
Form 21-4142) for the related records or he could send them 
himself.  In November 2004, the RO received duplicates of Dr. 
Nwogu's 2001 records.  No other records were received or 
provided.

The probative evidence of record preponderates against 
finding that the veteran experienced heart-related symptoms 
during his active duty service.  Further, the preponderance 
of the evidence is against finding that he manifested any 
compensably disabling evidence of coronary artery disease 
within one year of his separation from active duty.  The 
first documented evidence of heart symptoms dates from 1996.  
That evidence did not show positive findings, as interpreted 
by the reviewing examiner.  It was not until the veteran's 
1999 reserve quadrennial examination that he even reported 
having experienced chest pain.  While he experienced an acute 
episode of chest pain in April 2002 during an ACDUTRA tour, 
the medical evidence of record shows it to have been related 
to pathology that occurred outside or prior to any ACDUTRA or 
IADUTRA, as noted in Dr. Nwogu's records.  Further, there is 
no competent evidence of record that the appellant suffered a 
heart attack while serving on ACDUTRA or IADUTRA.

There is no evidence that the veteran's ACDUTRA precipitated 
the event, which was ongoing at least from September 2001.  
Thus, the preponderance of the evidence is against the 
veteran's claim.  38 C.F.R. § 3.303.

The claim is denied.  
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to service connection for coronary artery 
disease, status post-stint placement, claimed as heart 
attack, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


